Citation Nr: 0119177	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  98-20 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to June 22, 1998, for 
an award of a 10 percent rating for a service-connected 
surgical scar, right posterior flank.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

The veteran had active service from January 1970 to December 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which awarded a 10 percent rating for 
surgical scar, right posterior flank, effective from June 22, 
1998.

For reasons discussed more thoroughly in the decision below, 
the Board finds that it has jurisdiction to address the issue 
of increased rating for a surgical scar, right posterior 
flank.  A review of the claims file reveals that in a 
September 1998 rating decision, the RO awarded a 10 percent 
rating for surgical scar, right posterior flank.  The veteran 
has disagreed with the effective date of that rating, which 
is the subject of the decision below.  However, a review of 
the veteran's October 1998 notice of disagreement as to that 
rating decision, as well as his December 1998 substantive 
appeal, reveals that the veteran has also continued to 
maintain that he should be awarded additional compensation 
for the manifestations of his scar disability.  In other 
words, it appears that the veteran maintains that his scar 
disability should be assigned a higher rating.  The Board 
finds that the veteran's statements can reasonably be 
construed as a notice of disagreement (NOD) as to the 
September 1998 rating decision (which awarded a 10 percent 
rating), and the RO should issue a statement on the case 
(SOC) on the issue as to whether the veteran is entitled to a 
rating in excess of 10 percent for his surgical scar, right 
posterior flank.  See Manlincon v. West, 12 Vet. App. 238 
(1999) (an NOD confers jurisdiction on the Board, and the 
next step is for the RO to issue an SOC on the denial of the 
claim).  Therefore, that matter is addressed in the REMAND, 
following the ORDER in this decision.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  In an April 1974 rating decision, the veteran was awarded 
service connection for removal, surgical 12th right rib, 
rated as 10 percent from December 1973; he was also awarded 
service connection for scar, surgical, right posterior flank, 
rated as noncompensable from December 1973.

3.  On December 3, 1996, the RO received the veteran's 
request for "an increased evaluation on my [service 
connected] low back injury."

4.  Clinical findings in an April 1974 VA examination 
indicate that the veteran's right posterior flank incision 
was six inches in length, with a fairly wide scar that was 
attached to the deep fascia; private medical evidence dated 
in February 1997 indicates that the veteran had deep seated 
scar tissue, and that the significant scarring was causing 
the veteran "difficulty."


CONCLUSION OF LAW

The requirements for an effective date of December 3, 1996, 
for a 10 percent rating for a service-connected surgical 
scar, right posterior flank, have been met. 38 U.S.C.A. § 
5110; (West 1991); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that the 10 
percent rating assigned to his service-connected surgical 
scar, right posterior flank, should be effective from 
December 1996, which is when he filed his claim for increase.  

The background of this case is somewhat confusing, but for 
purposes of clarity is set forth below.  In an April 1974 
rating decision, the veteran was awarded service connection 
for surgical removal of the 12th right rib, rated as 10 
percent disabling from December 1973.  The veteran was also 
awarded service connection for a surgical scar, right 
posterior flank, rated as noncompensable from December 1973.  

On December 3, 1996, the RO received the veteran's claim for 
"an increased evaluation on my [service connected] low back 
injury."  However, it appears that the RO interpreted that 
claim as a claim for service connection for a low back 
injury, rather than as a claim for an increased rating.  In 
that regard, following the veteran's claim, the RO denied 
service connection for a low back injury in a December 1996 
rating decision.  In a May 1997 rating decision, the RO 
denied service connection for a low back condition, as 
secondary to the service-connected disability of the right 
12th rib removal with right posterior flank scar.  In 
November 1997, the RO received a statement from the veteran 
indicating that he was disagreeing with the May 1997 rating 
decision.  He stated that he felt he submitted evidence 
regarding tenderness of the lumbar spine and decreased motion 
due to deep seated scar tissue.  The RO issued a statement of 
the case in February 1998, which essentially confirmed the 
findings in the May 1997 rating decision that service 
connection was not warranted.  

In February 1998, the veteran submitted an additional 
statement in which he maintained that "my claim was 
misunderstood ... I was not claiming a 'low back [disability]' 
... I was claiming that in addition to my 10 percent for rib 
removal I have developed scar tissue inside my body due to 
the multiple surgeries trying to cure infections and 
diseases."  In a June 1998 statement, the veteran stated 
that he wished to withdraw all issues with a "low back 
condition."  However, he stressed that he was, and had been 
since December 1996, claiming severe painful and tender scar 
tissue buildup on his lower right flank due to surgeries on 
his 12th rib.  Following that statement, the RO developed the 
veteran's claim as entitlement to an increased rating for a 
surgical scar, right posterior flank.  The RO granted a 10 
percent rating, effective from June 22, 1998, which was the 
date of receipt of his recent statement.  The veteran 
disagreed with that effective date and initiated this appeal. 

According to the law, the effective date of an award based on 
a claim for increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 
1991).  Further, the effective date will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400 (o)(1) (2000).  Moreover, an 
increase in disability compensation shall be effective the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of the claim.  
38 U.S.C.A. § 5110(a)(2); 38 C.F.R. § 3.400(o)(2). 

In the present case, the Board finds that the veteran's claim 
for an increased rating for his scar disability was 
encompassed in his December 1996 claim in which he requested 
"an increased evaluation on my [service connected] low back 
injury."  The veteran's language in that claim clearly 
indicated that he was seeking an increased rating, not 
service connection.  While the veteran referred to a "low 
back disorder" at that time, a review of the record reveals 
that the veteran's service-connected disabilities at that 
time included a surgical removal of the right 12th rib, and a 
surgical scar of the right posterior flank, which are located 
in his low back region.  As such, the Board finds that it is 
reasonable to conclude that the veteran was requesting an 
increased rating for his service-connected rib removal and 
scarring of the right posterior flank.  Subsequent statements 
from the veteran focused on the scarring.

As discussed above, the RO did not develop the veteran's 
claim as an increased rating for his service-connected scar 
until a September 1998 rating decision, at which time a 10 
percent rating was awarded from June 22, 1998.  However, the 
Board finds that the veteran's claim for an increased rating 
has been pending since December 1996.  Moreover, the Board 
finds that the medical evidence both prior to and shortly 
following the veteran's claim for increase supported an 
increased rating for the scar.  In that regard, at the time 
of an earlier VA examination in April 1974, the veteran's 
right posterior flank incision was described as six inches in 
length, with a fairly wide scar that was attached to the deep 
fascia.  Additionally, private medical evidence dated in 
February 1997 indicates that the veteran had deep seated scar 
tissue, and that the significant scarring was causing the 
veteran "difficulty."  As such, the Board finds that the 
medical evidence supported the 10 percent rating.  See 
38 C.F.R. § 4.118, Diagnostic Code 7804.

In conclusion, for the reasons and bases discussed above, the 
Board finds that the record supports an effective date of 
December 3, 1996, for a 10 percent disability rating for 
service-connected surgical scar, right posterior flank, and 
to this extent the appeal is granted.

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted, 
effective for claims filed on or after November 9, 2000.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  However, 
particularly in light of the favorable outcome of this 
appeal, the VCAA does not appear to have an impact on the 
outcome of this claim.  In addition, the Board notes that the 
veteran was advised by the RO of the laws and regulations 
pertaining to his claim, and further development is not 
indicated to be necessary to decide the current issue on 
appeal.  In regard to the merits of the veteran's claim for a 
rating in excess of 10 percent for surgical scar, right 
posterior flank, including the impact the VCAA has on that 
claim, that matter is addressed in the REMAND, following the 
ORDER below.  


ORDER

Subject to the rules and regulations governing awards of 
monetary benefits, an effective date of December 3, 1996 for 
an award of a 10 percent rating for a surgical scar, right 
posterior flank, is granted.



REMAND

As discussed in the Introduction to this decision, the Board 
finds that the veteran's October 1998 notice of disagreement 
and December 1998 substantive appeal (filed with regard to 
the September 1998 rating decision), contain language that 
can reasonably be construed as a notice of disagreement with 
the 10 percent rating.  While the RO issued a statement of 
the case as to the effective date assigned for the 10 percent 
rating, the RO has not issued a statement of the case as to 
an increased rating.  See Manlicon, 12 Vet. App. 238.  

Moreover, in the veteran's substantive appeal, VA Form 9, 
received at the RO in December 1998, he continued to express 
concern about the severity of his scar.  He maintained that 
there was tissue loss and muscle damage associated with the 
scar, and that the scar was especially repugnant.  Therefore, 
it is clear that the veteran is still pursuing an increased 
rating for the scar disability.

Additionally, the Board notes that there was a significant 
change in the law pertaining to veteran's benefits, which 
took place during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, the 
impact of this new law on the present case has not yet been 
examined. 

Finally, in light of the veteran's recent contentions that 
his scar disability has caused tissue loss and muscle damage, 
the Board finds that the veteran should be afforded a VA 
examination to ascertain the current nature and severity of 
his scar disability.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED so that the following 
actions may be taken:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).  

2.  The veteran should be afforded a VA 
examination of his surgical scar, right 
posterior flank.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claim file.  The 
examiner is requested to offer an opinion 
as to the severity of the veteran's scar 
disability, including, but not limited 
to:  1) a description of the objective 
and subjective manifestations of the 
scar; 2) whether the scar results in any 
limitation of function of the back, 
and/or limited motion; and, 3) whether 
the scar has resulted in any tissue loss 
and/or muscle damage, and if so, to what 
extent.  The examiner should clearly 
outline the rationale for any opinion 
expressed.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  The veteran and his representative 
should be furnished a statement of the 
case addressing his request to reopen a 
claim for entitlement to an increased 
rating for surgical scar, right posterior 
flank, currently rated as 10 percent 
disabling, and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board.

The purpose of this REMAND is to ensure that due process 
requirements have been satisfied, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

